DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-12 and 14-21 are pending, claim 13 is cancelled, and claims 1, 8 and 14 are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando (U.S. 5,502,685) in view of Rees (U.S. 2017/0071188).
With respect to claim 14, Orlando discloses a landscape treatment method (abstract) comprising:
storing a solvent (figure 1, the solvent stored in #10); storing a solute (figure 1, the solute stored in #24);

pressurizing the first mix tank when a first fluid level of the first mixture in the first mix tank satisfies a first upper fill threshold (column 3 row 60 through column 4 rows 15, where the first tank is pressurized via the pump #20 when the tanks full sensor 40 signals the control means); pressurizing the second mix tank when a second fluid level of the second mixture in the second mix tank satisfies a second upper fill threshold (column 3 rows 60 through column 4 row 15, the same process occurring with the second tank as its offset the first tank);
applying the first mixture to a landscape (column 1 rows 1-10); and
applying the second mixture to the landscape in alternation with applying the first mixture to the landscape (abstract and column 4 rows 18-23). But fails to do so based on image data and mapping data corresponding to spray targets in the landscape, the first mixture and second mixture to be applied to a  portion of the spray targets that satisfy a threshold. 
Rees, paragraphs 00Q4-0005, 0067-0071, and 0132, discloses using cameras to capture an image and utilizing a processor allows for the identification in real time plant species and object identification to allow for specific application of chemicals from the spray nozzles in the system to allow for desired application to the vegetation and to such things as weeds. Essentially disclosing applying the chemicals as desired to plants or weeds and not to plant matter that is not desired. Specifically, paragraph 0132, controlling the spray nozzle to does those components with pesticides that have been checked by camera as needing the desired pesticide. Wherein, paragraph 0059, specifically details the real-time identification of weed plant species amongst crop plants in real world conditions and mapping the location of those weed plants.

With respect to claim 15, Orlando discloses including applying the first mixture to the landscape in response to the first fluid level of the first mixture in the first mix tank satisfying the first upper fill threshold (column 4 rows 5-15).
With respect to claim 16, Orlando discloses the first mixture to the landscape in response to the first mix tank being pressurized (column 4 rows 5-15, as the pump pressurized the tank to draw the fluid via pressure to the nozzles).
With respect to claim 17, Orlando discloses ceasing application of the first mixture to the landscape in response to the first fluid level of the first mixture in the first mix tank not satisfying a lower fill threshold (column 3 rows 45-52).
With respect to claim 18, Orlando discloses applying the first mixture to the landscape while mixing the solvent and the solute to form the second mixture in the second mix tank (abstract and column 4 rows 10-20).

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando (U.S, 5,502,685} in view of Harz (U.S, 2,659,62.4) and Reese (U.S. 2017/0071188).
With respect to claim 1, Orlando discloses a landscape treatment apparatus (figure 3) comprising:

a first mix tank (figure 1, #14) to receive the solvent and the solute as a first mixture (abstract); a second mix tank (figure 1, #16) to receive the solvent and the solute as a second mixture (abstract), the first mix tank to receive the solvent and the solute in alternation with the second mix tank receiving the solvent and the solute (abstract, column 3, where the two tanks switch between each other as they get empty/full), the first mix tank to be pressurized after a first fluid level of the first mixture in the first mix tank satisfies a first upper fill threshold (column 3 row 60 through column 4 row 15, discloses the switching occurs when a tanks full sensor sends a signal to the control means which stops the flow of water and chemical into the tank and then draws the fluid out via the high pressure pump to be sprayed) and the second mix tank to be pressurized after a second fluid level of the second mixture in the second mix tank satisfies a second upper fill threshold (column 3 rows 60 through column 4 row 15, the same process for the second tank happening offset that of the first tank, one tank is being pumped via pump #20 as the other tank is being filled); and
applying the first mixture and the second mixture to a landscape via a plurality of nozzles (figure 3, nozzles #22), applying apply the first mixture and the second mixture in alternation (abstract and column 3 5-65, discloses the operation of the device which switches between the first mixture and the second mixture in the first and second mix tank to allow for continuous spraying of small batches). However, Orlando fails to disclose the application of chemicals occurs using a boom, disclosing there is a plurality of nozzles but not oriented on a boom, nor does Orlando disclose an electronic control module to: obtain image data and mapping data corresponding to a landscape to identify spray targets in the landscape; and identify a portion of the spray targets to apply the first mixture and the second mixture based on comparing the image date and the mapping data to a threshold, wherein the mixture is applied to a portion of the spray targets. 

It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention to incorporate the nozzles of Orlando onto a spray boom such as disclosed by Harz, as doing so would allow a system to more thoroughly spray fluid to an agriculture area {in the current case to trees, but it is well known to utilize spray booms to spray a range of crops allowing fora wide range of a field/orchard to be covered in a single pass).
Rees, paragraphs 00Q4-0005, 0067-0071, and 0132, discloses using cameras to capture an image and utilizing a processor allows for the identification in real time plant species and object identification to allow for specific application of chemicals from the spray nozzles in the system to allow for desired application to the vegetation and to such things as weeds. Essentially disclosing applying the chemicals as desired to plants or weeds and not to plant matter that is not desired. Specifically, paragraph 0132, controlling the spray nozzle to does those components with pesticides that have been checked by camera as needing the desired pesticide. Wherein, paragraph 0059, specifically details the real-time identification of weed plant species amongst crop plants in real world conditions and mapping the location of those weed plants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed Invention to incorporate the camera and spray/nozzle control of Rees into the invention of Orlando, allowing the device of Orlando to only apply the chemicals to the desired area as it is sensed by a camera (for example sensing the desired plant with the camera and applying the pesticide to the plant as desired). Wherein Reese teaches obtaining image data, mapping out where the weeds are and applying the chemicals to the spray targets (weeds) that satisfy a threshold (being indicated that they’re a weed and not the crop). 

With respect to claim 2, Orlando as modified discloses the boom is to begin applying the first mixture when the first fluid level of the first mixture in the first mix tank satisfies the first upper fill threshold (column 4 rows 5-15).
With respect to claim 3, Orlando as modified discloses the boom is to begin applying the first mixture when the first mix tank is pressurized (column 4 rows 5-15, as the pump pressurized the tank to draw the fluid via pressure to the nozzles).
With respect to claim 4, Orlando as modified discloses the boom is to cease applying the first mixture when the first fluid level of the first mixture in the first mix tank does not satisfy a lower fill threshold (column 3 rows 45-52),
With respect to claim 5, Orlando as modified discloses the boom is to apply the first mixture from the first mix tank while the second mix tank is receiving the solvent and the solute (abstract and column 4 rows 10-20).
With respect to claims 6, Orlando as modified discloses the plurality of nozzles are selectively actuated based on an identified spray target on the landscape (Reese discloses the application of the spray done as based on the identified weeds of a landscape). 
With respect to claim 7, Orlando as modified discloses the electronic control module to issue control signals to actuate the plurality of nozzles based on camera data corresponding to the identified spray targets (Rees discloses the camera data corresponding to weeds and the application of fluid from the nozzles on the weeds to treat them). 
With respect to claim 8, Orlando discloses A non-transitory computer readable storage medium (column 3, rows 53-60,the control means being readable storage that processes signals and determines chemicals to be used as well as utilize software) comprising instructions that, when executed, cause a processor to at least:

cause a first mix tank to receive a solvent and a solute as a first mixture (abstract and column 4 rows 10-20); cause a second mix tank to receive the solvent and the solute as a second mixture (abst4ract and column 3 rows 5-15), the control signals to cause the first mix tank to receive the solvent and the solute in alternation with the second mix tank receiving the solvent and the solute (abstract and column 4 rows 10-18);
cause the first mix tank to be pressurized when a first fluid level of the first mixture in the first mix tank satisfies a first upper fill threshold (column 3 row 60 through column 4 row 12, where the first tank has a full sensor 40, once sensed the control means switches off the mixing going on in the tank 14 and utilizes the high pressure main sprayer pump 20 to pump fluid from the tank to the nozzles);
cause the second mix tank to be pressurized when a second fluid level of the second mixture in the second mix tank satisfies a second upper fill threshold (column 3 rows 20-30, noting that the second tank is pumped with the same sprayer pump #20); and
applying the first mixture and the second mixture to a landscape via a plurality of nozzles (figure 3, nozz!es#22), applying apply the first mixture and the second mixture in alternation (abstract and column 3 5-65, discloses the operation of the device which switches between the first mixture and the second mixture in the first and second mix tank to allow for continuous spraying of small batches). However, Orlando fails to disclose the application of chemicals occurs using a boom, disclosing there is a plurality of nozzles but not oriented on a boom, or the application of the mixtures is based on image data and mapping data corresponding to spray targets in the landscape, the boom to apply the first mixture and the second mixture to a portion of the spray targets that satisfy a threshold. 
Harz discloses using a spray boom (figure 1, #2.), so that the application of the material being sprayed can be provided via an elongated spray boom to thoroughly spray the trees/vegetation/plants (column 1 rows 1-10 and column 2 rows 1-5),

Rees, paragraphs 00Q4-0005, 0067-0071, and 0132, discloses using cameras to capture an image and utilizing a processor allows for the identification in real time plant species and object identification to allow for specific application of chemicals from the spray nozzles in the system to allow for desired application to the vegetation and to such things as weeds. Essentially disclosing applying the chemicals as desired to plants or weeds and not to plant matter that is not desired. Specifically, paragraph 0132, controlling the spray nozzle to does those components with pesticides that have been checked by camera as needing the desired pesticide. Wherein, paragraph 0059, specifically details the real-time identification of weed plant species amongst crop plants in real world conditions and mapping the location of those weed plants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed Invention to incorporate the camera and spray/nozzle control of Rees into the invention of Orlando, allowing the device of Orlando to only apply the chemicals to the desired area as it is sensed by a camera (for example sensing the desired plant with the camera and applying the pesticide to the plant as desired). Wherein Reese teaches obtaining image data, mapping out where the weeds are and applying the chemicals to the spray targets (weeds) that satisfy a threshold (being indicated that they’re a weed and not the crop). 
With respect to claim 9, Orlando discloses the instructions, when executed, cause the processor to issue control signals to cause the boom to apply the first mixture when the first fluid level of the first 
With respect to claim 10, Orlando discloses the instructions, when executed, cause the processor to issue control signals to cause the boom to cease applying the first mixture when the first fluid level of the first mixture in the first mix tank does not satisfy a lower fill threshold (column 3 rows 45-52).
With respect to claim 11, Orlando as modified discloses the instructions, when executed, cause the processor to issue control signals to selectively actuate the plurality of nozzles based on an identified spray target on the landscape (Reese discloses the application of the spray done as based on the identified weeds of a landscape, said identification ad application being done by a processor). 
With respect to claim 12, Orlando as modified the instructions, when executed, cause the processor to access camera data to determine the identified spray target (Rees discloses the camera data corresponding to weeds and the application of fluid from the nozzles on the weeds to treat them, said identification/mapping being done by the processor). 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando as applied to claim 15 above, and further in view of Rees,
With respect to claims 19 and 20, Orlando disclose applying the first mixture to the landscape includes actuating a plurality of nozzles (opening the valve and turning on the pump to apply the material from the first or second storage tank), but fails to disclose actuating the plurality of
nozzles based on an identified spray target on the landscape or further including identifying the identified spray target based on camera data.
Rees, paragraphsGG04-0005,0067-0071, and 0132, discloses using cameras to capture an image and utilizing a processor allows for the identification in real time plant species and object identification to allow for specific application of chemicals from the spray nozzles in the system to allow for desired 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Incorporate the camera and spray/nozzle control of Rees into the invention of Orlando, allowing the device of Orlando to only apply the chemicals to the desired area as it is sensed by a camera (for example sensing the desired plant with the camera and applying the pesticide to the plant as desired).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando in view of Harz as applied to claim 1 above, and further in view of Hartman (U.S. 2020/0045952).
With respect to claim 21, Orlando in view of Harz discloses a three way valve (figures 1 and 2, mixture switch #18, is a three way valve as it controls the fluid flow from both tanks to the pump #20) coupled to the first mix tank (#14), the second mix tank (#16), and a pump (FIGURE 1, #20), the pump to pressurize the first mix tank and the second mix tank (column 3 rows 5-15, where the fluid is being drawn from the tanks, noted being done by the pump, such "drawing" of fluid would have to effect the pressure of the tank (as the tank being full would be fluidly cut off upstream from the supply and has no other outlets so for fluid to be drawn out of the tank via a pump pressurization of the tank to some degree would take place, much like sucking the fluid from the tank). However Orlando as modified fails to disclose the pump is a pneumatic pump.
Hartman, paragraph 0018, discloses using pneumatic pump 120 to bring fluid from a tank to nozzles spraying from a boom (figure 1). Stating that such pneumatic pumps generating fluid spray is known in the art to be used.

Response to Arguments/Amendments
	The Amendment filed 01/29/2021 has been entered. Currently claims 1-12 and 14-21 are pending, claim 13 is cancelled, and claims 1, 8 and 14 are amended. Applicants amendments to the claims has partially overcome each and every rejection previously set forth in the Office Action dated (01/29/2021). 	
Applicant’s arguments, see Applicants Arguments, filed 01/29/2021, with respect to the rejection(s) of claim(s) 1, 8, and 14 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rees, which was applied to claims 6-7 and 11-12 in the prior rejection, as Reese clearly discloses applying the chemicals to weeds, said weeds being determined by cameras and mapping out the crops (landscape) along with a processor that determines where the weeds are and thus where the system should apply the chemicals to so only the weeds have the chemicals applied thereto. Applicant made no arguments towards Rees and how their amendments overcome that reference as it modifies Orlando. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	Thursday, February 11, 2021